Brady, J.
The specification of the alleged violation of the rules of the department was that the relator “drew his pistol on a citizen, and fired a shot, not in self-defense. ” The rule is as follows: “Rule 199. Captains shall make charges against any patrolman under their command who shall, through neglect of duty, fail to discover a homicide, burglary, or serious breach of the peace committed on his beat during his tour of duty, or who shall neglect to take proper measures to arrest any parties guilty of such offenses, or who, while on duty, shall draw his pistol on a citizen, or use his club, except in self-defense.” There is no evidence in the return showing a violation of this rule in any respect. It contemplates an intentional use of the pistol,—in other .words, that it shall be drawn upon a citizen intentionally, and not in self-defense. The circumstances under which the pistol was drawn are detailed by the relator, and by him only. He did not draw it upon Mr. Coleman, the injured man, or upon any one. He did not see Coleman until after the shot was fired. He fired to attract a brother officer, while watching suspicious characters, and therefore in performance of one of his duties. He fired it in the air, and this means, in accordance wit i the popular or general understanding of that phrase, that he held his pistol upward, and it was that use of it which resulted in the accident to Mr. Coleman, which was indeed an accident, and wholly unintentional. The ball from the pistol no doubt struck some part of the structure of the elevated railway, and ricochetted or deflected, and in consequence struck Coleman. This would and should explain *512the occurrence. The history of accidents, and indeed of wars, show many injuries arising from the deflection suggested, which it might be interesting to-embrace here by way of illustration, but it is not necessary, and therefore may, and perhaps should, be omitted. However this may be, regarded from a scientific stand-point, the fact still remains that the relator did not, intentionally or otherwise, point his pistol at any person. His offense, if any, was a careless use of his weapon, the possible consequences of which he did not foresee. The evidence being insufficient, either in fact or in its tendency, to show the alleged violation of duty, we have the power to correct the error committed in removing the relator. People v. Commissioners, 82 N. Y 358. For these reasons the proceedings of the commissioners should be reversed, and the relator restored. Ordered accordingly.
Van Brunt, P. J., concurs.